EXHIBIT 10.6

INFOSPACE, INC. 2001 NONSTATUTORY STOCK OPTION PLAN

(as amended and restated effective July 10, 2007)



--------------------------------------------------------------------------------

INFOSPACE, INC.

2001 NONSTATUTORY STOCK OPTION PLAN

(As Amended and Restated Effective as of July 10, 2007)

The following constitutes the provisions of the InfoSpace, Inc. 2001
Nonstatutory Stock Option Plan, as amended and restated effective as of July 10,
2007.

(1) Purposes of the Plan. The purposes of the Plan are:

 

  •  

to attract and retain the best available personnel for positions of substantial
responsibility,

 

  •  

to provide additional incentive to Employees and Consultants, and

 

  •  

to promote the success of the Company’s business.

Options granted under the Plan will be Nonstatutory Stock Options. Restricted
Stock and Restricted Stock Units may also be granted under the Plan.

(2) Definitions. As used herein, the following definitions shall apply:

a) “Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.

b) “Applicable Laws” means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Restricted Stock, or will be, granted under the
Plan.

c) “Award” means, individually or collectively, a grant under the Plan of
Nonstatutory Stock Options, Restricted Stock or Restricted Stock Units.

d) “Award Agreement” means the written agreement setting forth the terms and
provisions applicable to each Award granted under the Plan.

e) “Board” means the Board of Directors of the Company.

f) “Code” means the Internal Revenue Code of 1986, as amended.

g) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

-2-



--------------------------------------------------------------------------------

h) “Common Stock” means the common stock of the Company.

i) “Company” means InfoSpace, Inc., a Delaware corporation.

j) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render services to such entity.

k) “Director” means a member of the Board.

l) “Employee” means any person employed by the Company or any Parent or
Subsidiary of the Company. A Service Provider shall not cease to be an Employee
in the case of (i) any leave of absence approved by the Company, or
(ii) transfers between locations of the Company or between the Company, its
Parent, any Subsidiary, or any successor. Neither service as a Director nor
payment of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.

m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

n) “Exercise Price” means the price at which a Share may be purchased by a
Participant pursuant to the exercise of an Option.

o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Global Market or
The Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock as quoted on such exchange or
system on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable, or if there were no sales
on such date, the closing sales price for such stock as quoted on such exchange
or system on the last market trading day prior to the date of determination;

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.

p) “Nonstatutory Stock Option” means a stock option to purchase Shares that is
not intended to qualify as an incentive stock option within the meaning of
Section 422 of the Code and the regulations promulgated thereunder.

q) “Option” means a Nonstatutory Stock Option granted pursuant to the Plan.

 

-3-



--------------------------------------------------------------------------------

r) “Optioned Stock” means the Common Stock subject to an Option.

s) “Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.

t) “Participant” means a Service Provider who has an outstanding Award.

u) “Period of Restriction” means the period during which the transfer of Shares
of Restricted Stock are subject to restrictions and therefore, the Shares are
subject to a substantial risk of forfeiture. As provided in Section 10, such
restrictions may be based on the passage of time, the achievement of target
levels of performance, or the occurrence of other events as determined by the
Administrator, in its discretion.

v) “Plan” means this 2001 Nonstatutory Stock Option Plan, as amended from time
to time.

w) “Restricted Stock” means shares of Common Stock granted to a Participant
pursuant to Section 10.

x) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 11.
Each Restricted Stock Unit represents an unfunded and unsecured obligation of
the Company.

y) “Service Provider” means an Employee or Consultant.

z) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.

aa) “Subsidiary” means a “subsidiary corporation,” whether now or hereafter
existing, as defined in Section 424(f) of the Code.

(3) Stock Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares that are available for issuance
under the Plan is 25,000,000 Shares. Such Shares may be authorized, but
unissued, or reacquired Common Stock.

If an Award expires or becomes unexercisable without having been exercised in
full, or is forfeited to the Company due to failure to vest, the unpurchased or
forfeited Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if Shares of Restricted Stock or Restricted Stock
Units are repurchased by the Company at their original purchase price, such
Shares again shall become available for future grant or sale under the Plan.

 

-4-



--------------------------------------------------------------------------------

(4) Administration of the Plan.

a) Administration. The Plan shall be administered by (i) the Board, or (ii) a
Committee, which committee shall be constituted to satisfy Applicable Laws.

b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator shall have the authority, in its
discretion:

(i) to determine the Fair Market Value;

(ii) to select the Service Providers to whom Awards may be granted hereunder;

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

(iv) to approve forms of agreement for use under the Plan;

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan or of any Award granted hereunder. Such terms and conditions include,
but are not limited to, the Exercise Price of any Option, the time or times when
Options may be exercised (which may be based on performance criteria), any
vesting acceleration or waiver of forfeiture restrictions, and any restriction
or limitation regarding any Award or the Shares relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;

(vi) to reduce the Exercise Price of any Option to the then current Fair Market
Value if the Fair Market Value of the Optioned Stock shall have declined since
the date the Option was granted;

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

(ix) to modify or amend each Award (subject to Section 15(b) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Options longer than is otherwise provided for in the
Plan;

(x) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or with respect to a grant of Restricted Stock that number of Shares
having a Fair Market Value equal to the minimum amount required to be withheld.
The Fair Market Value of the Shares to be withheld shall be determined on the
date that the amount of tax to be withheld is to be determined. All elections by
a Participant to have Shares withheld for this purpose shall be made in such
form and under such conditions as the Administrator may deem necessary or
advisable;

 

-5-



--------------------------------------------------------------------------------

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator; and

(xii) to make all other determinations deemed necessary or advisable for
administering the Plan.

c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations shall be final and binding on all
Participants and any other holders of Awards.

(5) Eligibility. Options, Restricted Stock and/or Restricted Stock Units may be
granted to Service Providers.

(6) Limitations.

a) Neither the Plan nor any Award shall confer upon a Participant any right with
respect to continuing the Participant’s relationship as a Service Provider, nor
shall they interfere in any way with the Participant’s right or the Company’s
right to terminate such relationship at any time, with or without cause.

b) The following limitations shall apply to grants of Options:

(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 4,000,000 Shares.

(ii) In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 4,000,000 Shares, which shall
not count against the limit set forth in subsection (i) above.

(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 12.

(iv) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in
Section 12), the cancelled Option will be counted against the limits set forth
in subsections (i) and (ii) above. For this purpose, if the exercise price of an
Option is reduced, the transaction will be treated as a cancellation of the
Option and the grant of a new Option.

(7) Term of Option. The term of each Option shall be determined by the Plan
Administrator and stated in the Award Agreement.

(8) Option Exercise Price and Consideration.

a) Exercise Price. The Exercise Price of the Shares to be issued pursuant to the
exercise of an Option shall be determined by the Administrator.

 

-6-



--------------------------------------------------------------------------------

b) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any conditions that must be satisfied before the Option may be
exercised.

c) Form of Consideration. The Administrator shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. Such
consideration may consist entirely of:

(i) cash;

(ii) check;

(iii) promissory note;

(iv) other Shares which, in the case of Shares acquired directly or indirectly
from the Company, (A) have been owned by the Participant for more than six
(6) months (or any shorter period necessary for the Company to avoid a charge to
its earnings for financial reporting purposes) on the date of surrender, and
(B) have a Fair Market Value on the date of surrender equal to the aggregate
Exercise Price of the Shares as to which said Option shall be exercised;

(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;

(vi) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws; or

(vii) any combination of the foregoing methods of payment.

d) Grant of Reload Options. The Plan Administrator may provide in an Award
Agreement that a Participant who exercises all or part of an Option by payment
of the Exercise Price with already-owned Shares, shall be granted an additional
option (a “Reload Option”) for a number of shares of stock equal to the number
of Shares tendered to exercise the previously granted Option. As determined by
the Administrator, each Reload Option shall (a) have a grant date which is the
date as of which the previously granted Option is exercised, and (b) be
exercisable on the same terms and conditions as the previously granted Option,
except that the Exercise Price shall be determined as of the grant date.

(9) Exercise of Option. Any Option granted hereunder shall be exercisable
according to the terms of the Plan and at such times and under such conditions
as determined by the Administrator and set forth in the Award Agreement. Unless
the Administrator provides otherwise, vesting of Options granted hereunder shall
be suspended during any unpaid leave of absence. An Option may not be exercised
for a fraction of a Share.

An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the terms of the terms of the
Award Agreement) from the person entitled to exercise the Option, and (ii) full
payment of the aggregate Exercise Price

 

-7-



--------------------------------------------------------------------------------

of the Shares with respect to which the Option is exercised. Full payment may
consist of any consideration and method of payment authorized by the
Administrator and permitted by the Award Agreement and the Plan. Shares issued
upon exercise of an Option shall be issued in the name of the Participant or, if
requested by the Participant, in the name of the Participant and his or her
spouse. Until the Shares are issued (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company),
no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. The Company shall issue (or cause to be issued) such Shares promptly
after the Option is exercised. No adjustment will be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued.

Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.

(10) Restricted Stock.

a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, shall determine. The Administrator, in its sole discretion,
shall determine the number of such Shares to be granted to each Participant.

b) Restricted Stock Agreement. Each Award of Restricted Stock shall be evidenced
by an Award Agreement that shall specify the Period of Restriction, the number
of Shares granted, any price to be paid for the Shares, and such other terms and
conditions as the Administrator, in its sole discretion, shall determine. Unless
the Administrator determines otherwise, Shares of Restricted Stock shall be held
by the Company as escrow agent until the restrictions on such Shares have
lapsed.

c) Transferability. Shares of Restricted Stock may not be sold, transferred,
pledged, assigned, or otherwise alienated or hypothecated until the end of the
applicable Period of Restriction.

d) Other Restrictions. The Administrator, in its sole discretion, may set
restrictions based upon the achievement of specific performance objectives
(Company-wide, business unit or individual), applicable federal or state
securities laws, or any other basis determined by the Administrator in its
discretion.

e) Legend on Certificates. The Administrator, in its discretion, may legend the
certificates representing Restricted Stock to give appropriate notice of such
restrictions. For example, the Administrator may determine that some or all
certificates representing Shares of Restricted Stock shall bear the following
legend:

“The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer as set forth in the InfoSpace, Inc. 2001
Nonstatutory Stock Option Plan, and in a Restricted Stock Agreement. A copy of
the Plan and such Restricted Stock Agreement may be obtained from the Secretary
of InfoSpace, Inc.”

 

-8-



--------------------------------------------------------------------------------

f) Removal of Restrictions. Shares of Restricted Stock covered by each
Restricted Stock grant made under the Plan shall be released from escrow as soon
as practicable after the last day of the Period of Restriction. The
Administrator, in its discretion, may accelerate the time at which any
restrictions shall lapse, and remove any restrictions. After the restrictions
have lapsed, the Participant shall be entitled to have any legend or legends
under Section 10(e) removed from his or her Share certificate, and the Shares
shall be freely transferable by the Participant.

g) Voting Rights. During the Period of Restriction, Participants holding Shares
of Restricted Stock granted hereunder may exercise full voting rights with
respect to those Shares, unless otherwise provided in the Award Agreement.

h) Dividends and Other Distributions. During the Period of Restriction,
Participants holding Shares of Restricted Stock shall be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares shall be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

i) Return of Restricted Stock to the Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed shall
revert to the Company and again shall become available for grant under the Plan.

(11) Restricted Stock Units.

a) Grant of Restricted Stock Units. Subject to the terms and provisions of the
Plan, the Administrator at any time and from time to time, may grant Restricted
Stock Units to Service Providers in such amounts as the Administrator, in its
sole discretion, shall determine. After the Administrator determines that it
will grant Restricted Stock Units under the Plan, it shall advise the
Participant in an Award Agreement of the terms, conditions, and restrictions
related to the grant, including the number of Restricted Stock Units.

b) Vesting Criteria and Other Terms. The Administrator shall set vesting
criteria in its discretion, which, depending on the extent to which the criteria
are met, will determine the number of Restricted Stock Units that will be paid
out to the Participant. The Administrator may set vesting criteria based upon
the achievement of Company-wide, business unit, or individual goals (including,
but not limited to, continued employment), or any other basis determined by the
Administrator in its discretion.

c) Earning Restricted Stock Units. Upon meeting the applicable vesting criteria,
the Participant shall be entitled to receive a payout as determined by the
Administrator. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Administrator, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.

 

-9-



--------------------------------------------------------------------------------

d) Form and Timing of Payment. Payment of earned Restricted Stock Units shall be
made as soon as practicable after the date(s) determined by the Administrator
and set forth in the Award Agreement. The Administrator, in its sole discretion,
and as set forth in the Award Agreement, may elect to settle earned Restricted
Stock Units in the form of cash, Shares, or a combination of both.

e) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units shall be forfeited to the Company.

(12) Adjustments in Awards and Authorized Shares. In the event of any merger,
reorganization, consolidation, recapitalization, separation, liquidation, stock
dividend, split-up, Share combination, or other change in the corporate
structure of the Company affecting the Shares, the Administrator shall adjust
the number and class of Shares which may be delivered under the Plan, the
number, class, and price of Shares subject to outstanding Awards, and the
numerical limits of Section 6(b)(i) and (ii), in such manner as the
Administrator (in its sole discretion) shall determine to be appropriate to
prevent the dilution or diminution of such Awards.

(13) Date of Grant. The date of grant of an Award shall be, for all purposes,
the date on which the Administrator makes the determination granting such Award,
or such other later date as is determined by the Administrator. Notice of the
determination shall be provided to each Participant within a reasonable time
after the date of such grant.

(14) Tax Withholding.

a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company shall have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).

b) Withholding Arrangements. The Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit a
Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares, or
(b) delivering to the Company already-owned shares having a Fair Market Value
equal to the amount required to be withheld. The amount of the withholding
requirement shall be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made, not to exceed the amount
determined by using the minimum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered shall be determined as of the date that
the taxes are required to be withheld.

 

-10-



--------------------------------------------------------------------------------

(15) Amendment and Termination of the Plan.

a) Amendment and Termination. The Board may at any time amend, alter, suspend or
terminate the Plan.

b) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant without his
or her consent, unless mutually agreed otherwise between the Participant and the
Administrator, which agreement must be in writing and signed by the Participant
and the Company. Termination of the Plan shall not affect the Administrator’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.

(16) Conditions Upon Issuance of Shares.

a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Option or grant of Restricted Stock unless the exercise of such Option and the
issuance and delivery of such Shares shall comply with Applicable Laws and shall
be further subject to the approval of counsel for the Company with respect to
such compliance.

b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

(17) Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

(18) Nontransferability of Awards. No Award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, by the laws of descent and distribution. All rights with respect
to an Award granted to a Participant shall be available during his or her
lifetime only to the Participant.

(19) Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.

 

-11-



--------------------------------------------------------------------------------

EXECUTION

IN WITNESS WHEREOF, InfoSpace, Inc., by its duly authorized officer, has
executed the restated Plan on the date indicated below.

 

    INFOSPACE, INC. Dated: August 6, 2007     By:   /s/ R. Bruce Easter, Jr.    
  Title:   Senior Vice President, Secretary and General Counsel